DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on 2 DEC 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Specification
The 20 NOV 2020 amendments to claim 16 obviate the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of 35 USC 112(b).
Claims 1, 16, 21, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 16 recite, inter alia, “directing removal of a portion of the package body by one or more machining paths”. The recited portion renders claims 1 and 16 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 1 and 16. The recitation is amenable to multiple plausible constructions because the not-in-specification phrase “directing removal” may be construed as: 1. controlling/managing removal; or 2. aiming removal. Moreover, the controlling/managing/aiming removal is NOT performed by machining paths. To be clear, removal of package body is accomplished via a laser beam. See intrinsic evidence at paragraphs e.g., independent or related, between the further recitation and claim elements appearing earlier in claim 1 is not definite. For example, “first surface” of lines 3-6 and “first path” of line 10. See “the first path” noted in dependent claims 4-6, 8, and 9. Claims 1 and 16 have been interpreted in view of the specification without improperly importing limitations from the specification into claims 1 and 16.
Claim 21 describes, inter alia, “the first within the first zone Z1.” The described portion renders claim 21 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 21. The described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the description and claim elements appearing earlier in base claim 16 is not definite. For example, “first surface” of lines 3-6 and “first path” of lines 10 and 17 of independent claim 16. Applicants are reminded that ambiguity in claim scope fuels conflict.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 20150123290; below, “Kim” – previously cited 24 OCT 2018 IDS noted reference) as evidenced in or in view of Hung et al. (US 20050248037; below, “Hung” – previously cited 24 OCT 2018 IDS noted reference). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, insofar as definite, Kim, in Figs. 1A to 1E and related text, e.g., Abstract, Figs. 2A to 13B, paragraphs [0001] to [0128], claims, discloses a method for manufacturing a semiconductor package, comprising:

    PNG
    media_image1.png
    589
    526
    media_image1.png
    Greyscale
 	(a) providing a package device (e.g., 100), the package device comprising a substrate (101), a package body (130), (see below for: at least one trace) and a plurality of connecting elements (120), the substrate (101) having a first surface (101a), the package body (130) being disposed adjacent to the first surface (101a) of the substrate (101), the connecting elements (120) being disposed adjacent to the first surface (101a) of the substrate (101) and encapsulated by the package body (130), (see below for: the at least one trace being disposed on the first surface and between the plurality of connecting elements (120)); and
(b) directing removal (e.g., [0022], [0058], Fig. 1B) of a portion of the package body (130) by one or more machining paths to expose the connecting elements (120) without exposing the at least one trace (covered by lower mold layer 130 – see below for trace), wherein each machining path has a first path passing over at least two connecting elements of the plurality of 
Kim discloses the claimed invention except for at least one trace being disposed on the first surface and between the plurality of connecting elements.
Hung, in FIGS. 1-5 and related text, e.g., Abstract, paragraphs [0002] to [0022], claims, teaches at least one trace (130 – [0016]) being disposed on a first surface (110 – [0016]) and between a plurality of connecting elements (e.g., [0005], i.e., connecting elements on ball pads 121 and 122).

    PNG
    media_image2.png
    240
    585
    media_image2.png
    Greyscale

FIG. 5
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim as taught by Hung. This is because the modification provides KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Claim rejections are based on the combined teachings of Kim and Hung.
RE 2, insofar as definite, Kim discloses the method according to claim 1, wherein in (b), the machining paths are paths followed by one or more laser beams (e.g., [0022], [0058], [0060], et seq.).
RE 3, insofar as definite, Kim discloses the method according to claim 1, wherein in (b), the multiple connecting elements (120) are exposed with the same machining path (e.g., [0058], [0060], [0086], et seq.).
RE 4, insofar as definite, Kim discloses the method according to claim 1, wherein in (b), the first path surrounds a semiconductor die (110) so that a pattern of the machining path is approximately square concentric loops of the first path. The Office notes that Kim’s laser drilling or etching process is not particularly limited. Regarding the underlined portion, applicants are reminded that it has been held that to be entitled to weight, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are further reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 5, insofar as definite, Kim discloses the method according to claim 4, wherein the semiconductor die (110) has a peripheral outer surface extending along a longitudinal direction, and the first path is substantially parallel with the longitudinal direction. Regarding the underlined portion, see comments concerning the underlined portions of claim 4.
RE 6, insofar as definite, Kim discloses the method according to claim 1, wherein in (b), the connecting elements (120) include a first connecting element and a second upper connecting element adjacent to the first connecting element, the first connecting element has a central axis, and the second connecting element has a central axis, an imaginary line extends between the central axis of the first connecting element and the central axis of the second connecting element, the first path crosses the first connecting element and the second connecting element, and the first path is substantially parallel with the imaginary line. Regarding the underlined portion, see comments concerning the underlined portions of claim 4.
RE 8, insofar as definite, Kim discloses the method according to claim 1, wherein in (b), the connecting elements (120) include a first connecting element, the first connecting element has a central axis and a radius r, a width of a first zone Z1 is defined as a width extending from the central axis to a right side and to a left side by a distance n, the width of the first zone Z1 is 2n, n is about r/6, the width of the first zone Z1 is about r/3, an area outside the first zone Z1 is a second zone Z2, a density of the second path within the second zone Z2 is about four times a density of the first path within the first zone Z1. Regarding the underlined portion, see comments concerning the underlined portions of claim 4.
RE 9, insofar as definite, Kim discloses the method according to claim 1, wherein in (b), a density of the second path passing between or along a side of the at least two connecting elements (120) is greater than a density of the first path passing over the connecting elements 
RE 10, insofar as definite, Kim discloses the method according to claim 1, wherein in (b), a groove (135ʹ) is formed in the package body (130) so as to expose the connecting elements (120), the groove (135ʹ) has a first inner side wall (135s), a second inner side wall (135s) and a bottom surface (114), the bottom surface is a substantially flat surface.
RE 11, insofar as definite, Kim discloses the method according to claim 10, wherein at least two connecting elements of the plurality of connecting elements (120) protrude from and are exposed from the same substantially flat surface of the groove (135ʹ) (e.g., Fig. 1E).
RE 12, insofar as definite, Kim discloses the method according to claim 1, wherein in (b), at least one machining path of the one or more machining paths has one or more third path corresponding to at least one connecting element of the plurality of connecting elements (120), to remove a residue of the package body (130) on the connecting element (120). Regarding the underlined portion, see comments concerning the underlined portions of claim 4.
RE 13, insofar as definite, Kim discloses the method according to claim 12, wherein in (b), an additional laser beam is further applied on the connecting elements (120) according to the third path (e.g., [0058], [0060], [0086], et seq.).
RE 14, insofar as definite, Kim discloses the method according to claim 13, wherein the additional laser beam focuses on an individual connecting element of the plurality of connecting elements (120) to remove a residual package body (130) (e.g., [0058], [0060], [0086], et seq.).
RE 15, insofar as definite, Kim discloses the method according to claim 14, wherein a pattern of the third path is a spiral path or circular concentric loops (e.g., [0094]).
RE 16, insofar as definite, Kim, in Figs. 1A to 1E and related text, e.g., Abstract, Figs. 2A to 13B, paragraphs [0001] to [0128], claims, discloses a method for manufacturing a semiconductor package, comprising:
(a) providing a package device (e.g., 100), the package device (100) comprising a substrate (e.g., 101), a package body (e.g., 130), (see below for: at least one trace) and a plurality of connecting elements (e.g., 120), the substrate (101) having a first surface (101), the package body (130) being disposed adjacent to the first surface (101) of the substrate (101), the connecting elements (120) being disposed adjacent to the first surface (101) of the substrate (101) and encapsulated by the package body (130), (see below for: the at least one trace) being disposed on the first surface (101) and between the plurality of connecting elements (120); and
(b) directing removal (e.g., [0022], [0058], Fig. 1B) of a portion of the package body (130) by one or more machining paths to expose the connecting elements (120) (see below for: without exposing the at least one trace), wherein each machining path has a first path passing over at least two connecting elements (120) of the plurality of connecting elements (120), and a second path passing between or along the two connecting elements wherein a portion of each of the at least two connecting elements (120) is within the package body (130), and another portion of each of the at least two connecting elements (120) protrudes from a surface of the package body (130), wherein a laser energy applied on the package body along with the second path passing between or along a side of the at least two connecting elements (120) is greater than a laser energy applied on the package body along with the first path passing over the connecting elements (120) (e.g., [0058], [0060], [0086], et seq.).

Hung, in FIGS. 1-5 and related text, e.g., Abstract, paragraphs [0002] to [0022], claims, teaches at least one trace (130 – [0016]) being disposed on a first surface (110 – [0016]) and between a plurality of connecting elements (e.g., [0005], i.e., connecting elements on ball pads 121 and 122); and without exposing the at least one trace (130).
It would have been obvious ... to modify Kim as taught by Hung. This is because the modification provides a package device with an: 1. improved high-density layout; and 2. enhanced flexibility of trace layout design (cf. Hung [0006]). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). Claim rejections are based on the combined teachings of Kim and Hung.
RE 17, insofar as definite, Kim discloses the method according to claim 16, wherein in (b), the first path surrounds a semiconductor die so that a pattern of the machining path is approximately square concentric loops of the first path. The Office notes that Kim’s laser drilling or etching process is not particularly limited. Regarding the underlined portion, applicants are reminded that it has been held that to be entitled to weight, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure Ex parte Pfeiffer, I962 CD 408 (1961). Applicants are further reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 18, insofar as definite, Kim discloses the method according to claim 16, wherein in (b), the connecting elements (120) include a first connecting element and a second upper connecting element adjacent to the first connecting element, the first connecting element has a central axis, and the second connecting element has a central axis, an imaginary line extends between the central axis of the first connecting element and the central axis of the second connecting element, the first path crosses the first connecting element and the second connecting element, and the first path is substantially parallel with the imaginary line. Regarding the underlined portion, see comments concerning the underlined portions of claim 17.
RE 19, insofar as definite, Kim discloses the method according to claim 16, wherein in (b), a groove (135ʹ) is formed in the package body (130) so as to expose the connecting elements (120), the groove (135ʹ) has a first inner side wall (135s), a second inner side wall (135s) and a bottom surface (114), the bottom surface is a substantially flat surface.
RE 20, insofar as definite, Kim discloses the method according to claim 16, wherein in (b), at least one machining path of the one or more machining paths has one or more third paths corresponding to at least one connecting element of the plurality of connecting elements (120), to remove a residue of the package body (130) on the connecting element (120). Regarding the underlined portion, see comments concerning the underlined portions of claim 17.
RE 21, insofar as definite, Kim discloses the method according to claim 16, wherein in (b), the connecting elements (120) include a first connecting element, the first connecting element has a central axis and a radius r, a width of a first zone Z1 is defined as a width extending from the central axis to a right side and to a left side by a distance n, the width of the first zone Z1 is 2n, n is about r/6, the width of the first zone Z1 is about r/3, an area outside the first zone Z1 is a second zone Z2, a density of the second path within the second zone Z2 is about four times a density of the first within the first zone Z1. Regarding the underlined portion, see comments concerning the underlined portions of claim 17.
Claims 1-6 and 8-21 are rejected.
Remarks
The 20 NOV 2020 amendments to claims 1, 4-6, 8, 9, 12, 13, 15-18, 20, and 21 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 20 NOV 2020 rebuttal arguments (REM Pages 7-12) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the above rejections. Furthermore, the new ground(s) of rejection were necessary due to the 20 NOV 2020 claim amendments. Lastly, applicants' arguments vis-à-vis patentability have been considered but are moot in view of the new ground(s) of rejection.
Conclusion  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815